Case 2:19-cv-00066-JRG Document 461 Filed 08/04/20 Page 1 of 2 PageID #: 38659




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC,        §
 ET AL.,                                §
                                        §
 v.                                     §             Case No. 2:19-cv-66- JRG
                                        §
 APPLE, INC.                            §

                       MINUTES FOR JURY TRIAL DAY TWO
               HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                  AUGUST 4, 2020

  OPEN: 8:49 a.m.                                              ADJOURN: 6:14 p.m.
 ATTORNEYS FOR PLAINTIFFS:            See attached.

 ATTORNEYS FOR DEFENDANT:             See attached.
 LAW CLERKS:                          Taylor Mauze
                                      Adrienne Dellinger
                                      Taylor Fitzner
                                      Adam Ahnhut
 COURT REPORTER:                      Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                    Jan Lockhart
Case 2:19-cv-00066-JRG Document 461 Filed 08/04/20 Page 2 of 2 PageID #: 38660



 TIME         MINUTES
 8:49 a.m.    Court opened. Hearing outside the presence of the Jury.
 8:51 a.m.    Jury returned to the courtroom. Direct examination of Brian Blasius by Jason
              Sheasby.
 9:27 a.m.    Cross examination of Brian Blasius by Mr. Mueller.
 10:40 a.m.   Recess.
 11:03 a.m.   Court reconvened. Jury returned to the courtroom. Redirect examination of Brian
              Blasius by Mr. Sheasby.
 11:29 a.m.   Recross examination of Brian Blasius by Mr. Mueller.
 11:40 a.m.   Redirect of Brian Blasisus by Mr. Sheasby.
 11:57 a.m.   Recross examination of Brian Blasius by Mr. Mueller.
 11:58 a.m.   Parties passed the witness.
 11:59 a.m.   Jury excused for Lunch recess.
 12:00 p.m.   Recess to 12:25 p.m. (parties to meet Judge in chambers)
 1:03 p.m.    Jury returned to the courtroom. Courtroom sealed.
 1:04 p.m.    Direct examination of Mark Mahon, Ph.D. by Mr. Sheasby.
 1:20 p.m.    Jury returned to jury room. Hearing outside the presence of the Jury.
 1:22 p.m.    Jury returned to the courtroom. Direct examination of Mark Mahon, Ph.D. continued.
 2:24 p.m.    Recess.
 2:27 p.m.    Courtroom unsealed.
 2:43 p.m.    Court reconvened.
 2:44 p.m.    Jury returned to the courtroom. Courtroom sealed. Direct examination of Mark
              Mahon, Ph.D. continued.
 3:08 p.m.    Cross examination of Mark Mahon, Ph.D. by Mr. Mueller.
 4:02 p.m.    Redirect examination of Mark Mahon, Ph.D. by Mr. Sheasby.
 4:07 p.m.    Recross examination of Mark Mahon, Ph.D. by Mr. Mueller.
 4:09 p.m.    Parties Courtroom unsealed.
 4:10 p.m.    Courtroom Sealed. Video Deposition testimony of Heather Mewes shown.
 4:17 p.m.    Off the record.
 4:21 p.m.    Video Deposition testimony of Heather Mewes continued.
 4:23 p.m.    Video deposition of Cole Stewart shown.
 4:36 p.m.    Courtroom unsealed. Recess.
 5:00 p.m.    Jury returned to the courtroom. Courtroom sealed. Direct examination of Vijay
              Madisetti, Ph.D. by Mr. Pollinger.
 6:09 p.m.    Recess. Jury excused until 8:30 a.m. Courtroom unsealed.
 6:11 p.m.    Hearing outside the presence of the Jury. Exhibits to be read into the record in the
              morning. Reminder re procedures for disputes.
 6:14 p.m.    Court adjourned.




                                             2
